Exhibit BY-LAWS OF MEDIWARE INFORMATION SYSTEMS, INC. (Restated as of March 18, 2008) ARTICLE I OFFICES The principal office of the Corporation shall be located at such place within the United States as the Board of Directors shall, from time to time, determine.The Corporation may also maintain offices at such other places within or without the United States as the Board of Directors may, from time to time, determine. ARTICLE II MEETING OF SHAREHOLDERS Section 1.Annual Meetings.The annual meeting of the shareholders of the Corporation shall be held each year on such date as the Board of Directors, from time to time, shall determine, for the purpose of electing directors and transacting such other business as may properly come before the meeting. Section 2.Special Meetings.Special meetings of the shareholders may be called at any time by the Board of Directors or by the President. Section 3.Place of Meetings.All meetings of shareholders shall be held at the principal office of the Corporation, or at such other places within or without the State of New York as shall be designated in the notices or waivers of notice of such meetings. Section 4.Notice of Meetings. (a) Notice of each meeting of shareholders, whether annual or special, stating the place, date and hour of the meeting, shall be served in writing either personally or by mail, or served electronically, in any case not less than ten nor more than sixty days before the meeting, upon each shareholder of record entitled to vote at such meeting, and to any other shareholder to whom the giving of notice may be required by statute.Notice of a special meeting shall also state the purpose or purposes for which the meeting is called, and shall indicate that it is being issued by, or at the direction of, the person or persons calling the meeting.If, at any meeting, action is proposed to be taken that would, if taken, entitle shareholders to receive payment for their shares pursuant to the Business Corporation Law, the notice of such meeting shall include a statement of that purpose and to that effect and shall be accompanied by a copy of Section 623 of the Business Corporation Law or an outline of its material terms.If mailed, such notice shall be deemed given when deposited in the United States mail, with postage thereon prepaid, directed to each such shareholder at his address as it appears on the records of the shareholders of the Corporation, unless he shall have previously filed with the Secretary of the Corporation a written request that notices intended for him be mailed to some other address, in which case, it shall be mailed to the address designated in such request.If transmitted electronically, such notice shall be deemed given when directed to the shareholder’s electronic mail address as supplied by the shareholder to the Secretary of the Corporation or as otherwise directed pursuant to the shareholder’s authorization or instructions. (b)Notice of any meeting need not be given to any shareholder who attends such meeting, in person or by proxy, without protesting prior to the conclusion of the meeting the lack of notice of such meeting.Notice of any meeting need not be given to any shareholder who, in person or by proxy, submits a signed waiver of notice either before or after such meeting. Section 5.Quorum.Except as otherwise provided by statute, by these By-Laws or by the Corporation’s Certificate of Incorporation (such Certificate of Incorporation and any amendments thereof being hereinafter collectively referred to as the “Certificate of Incorporation”), at all meetings of shareholders of the Corporation, the presence at the commencement of such meetings in person or by proxy of shareholders holding of record a majority of the votes of shares of the Corporation then issued and outstanding and entitled to vote, shall be necessary and sufficient to constitute a quorum for the transaction of any business; provided, however, that when a specified item of business is required to be voted on by a particular class or series of shares, voting as a class, then the holders of a majority of the votes of shares of such class or series shall constitute a quorum for the transaction of such specified item of business. The withdrawal of any shareholder after the commencement of a meeting shall have no effect on the existence of a quorum after a quorum has been established at such meeting. Section 6.Voting.(a)Except as otherwise provided by statute, by these By-Laws or by the Certificate of Incorporation, at each meeting of shareholders, each shareholder of record entitled to vote thereat shall be entitled to one vote for each share of stock registered in his name on the books of the Corporation. (b)Except as otherwise provided by statute, by these By-Laws or by the Certificate of Incorporation, any corporate action, other than the election of directors, to be taken by vote of the shareholders, shall be authorized by a majority of votes cast at a meeting of shareholders by the holders of shares entitled to vote thereon.Directors standing for election at any meeting shall, except as otherwise required by statute, be elected by a plurality of the votes cast at a meeting of shareholders by the holders of shares entitled to vote in the election. (c)Each shareholder entitled to vote at a meeting of shareholders or to express consent or dissent without a meeting, may authorize another person or persons to act for him by proxy.Execution of a proxy may be accomplished by the shareholder or the shareholder's authorized officer, director, employee or agent. Proxies may be executed by facsimile signature or transmitted by telegram, cablegram or other means of electronic transmission authorized by the shareholder to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization or like agent duly authorized by the person who will be the holder of the proxy to receive such transmission, provided that any such telegram, cablegram or other means of electronic transmission must either set forth or be submitted with information from which it can be reasonably determined that the telegram, cablegram or other electronic transmission was authorized by the shareholder. No proxy shall be valid after the expiration of eleven months from the date of its execution, unless the person executing it shall have specified therein the length of time it is to continue in force. Such instrument shall be exhibited to the Secretary at the meeting.Every proxy shall be revocable at the pleasure of the shareholder executing it, except in those cases where an irrevocable proxy is provided by statute. Section 7.Adjournment of Meetings.Any meeting of shareholders, whether annual or special, may be adjourned from time to time, to reconvene at the same or some other place, by the officer presiding over the meeting.When a determination of shareholders entitled to vote at any meeting of shareholders has been made, such determination shall apply to any adjournment thereof, unless the Board of Directors fixes a new record date for the adjourned meeting.Notice of the adjourned meeting need not be given if the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken, and at the adjourned meeting, the Corporation may transact any business that might have been transacted at the original date of the meeting. However, if the adjournment is for more than 30 days, or if after the adjournment the Board of Directors fixes a new record date for the adjourned meeting, a notice of the adjourned meeting shall be given to each shareholder of record on the new record date entitled to notice pursuant to Section 4 of this Article II. Section 8. Matters to be Considered at Meetings. (a)Annual Meeting of Shareholders. (i)Nominations of candidates for election to the Board of Directors of the Corporation or the proposal of business to be considered by the shareholders at an annual meeting of shareholders may be made (A) by or at the direction of the Board of Directors or a committee appointed by the Board of Directors or (B) by any shareholder of the Corporation who was a shareholder of record both at the time of giving of notice provided for in this By-Law and at the time of the meeting, who is entitled to vote at the meeting and who complies with the notice procedures and other requirements set forth in this By-Law. (ii)For nominations or other business to be properly brought before an annual meeting by a shareholder pursuant to clause (B) of paragraph (a)(i) of this By-Law, the shareholder must have given timely notice thereof in writing to the Secretary of the Corporation as hereinafter provided and, such other business must otherwise be a proper subject for shareholder action. To be timely, a shareholder's notice shall be delivered to the Secretary at the principal office of the Corporation not later than the close of business on the 120th day nor earlier than the close of business on the 150th day prior to the first anniversary of the preceding year's annual meeting of shareholders; provided, however, that in the event that the date of the annual meeting is advanced by more than 30 days prior to or delayed by more than 30 days after such anniversary date, notice by the shareholder to be timely must be delivered not earlier than the close of business on the 120th day prior to such annual meeting and not later than the close of business on the later of the 90th day prior to such annual meeting or the 10th day following the day on which public announcement of the date of such meeting is first made by the Corporation.In no event shall the public announcement of an adjournment of an annual meeting commence a new period for the giving of a shareholder’s notice as described above.Such shareholder's notice shall set forth (A) as to the shareholder giving the notice and the beneficial owner, if any, on whose behalf the nomination or proposal is made, (1) the name and address of such shareholder, as they appear on the Corporation's books, and of such beneficial owner, (2) the class and number of shares of stock of the Corporation which are owned beneficially and of record by such shareholder and such beneficial owner, and (3) a representation that the shareholder intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice or to propose such other business; (B) as to each person whom the shareholder proposes to nominate for election or re-election as a director, all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors in an election contest, or is otherwise required, in each case pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and Rule 14a-11 thereunder (including such person’s written consent to being named in the proxy statement as a nominee and to serving as a director if elected), as each such regulation or rule may be amended from time to time, and such other information as the Board of Directors or any committee thereof shall reasonably request; and (C) as to any other business that the shareholder proposes to bring before the meeting, a brief description of the business desired to be brought before the meeting, the reason for conducting such business at the meeting and any material interest in such business of such shareholder and the beneficial owner, if any, on whose behalf the proposal is made. (b)Special Meetings of Shareholders. Only such business shall be conducted, and only such proposals shall be acted upon, at a special meeting of shareholders as shall have been brought before such meeting pursuant to the Corporation's notice of meeting required by Section 4 of this Article II. Nominations of persons for election to the Board of Directors may be made at a special meeting of shareholders at which directors are to be elected (i) by or at the direction of the Board of Directors or a committee appointed by the Board of Directors, or (ii) provided that the notice of the special meeting states that the purpose or one of the purposes of the special meeting is to elect directors at such special meeting, by any shareholder of the Corporation who is a shareholder of record at the time of giving of notice provided for in this By-Law, who shall be entitled to vote at the meeting and who complies with the notice procedures and other requirements set forth in this By-Law. In the event the Corporation calls a special meeting of shareholders for the purpose of electing one or more directors to the Board of Directors, any shareholder may nominate a person or persons (as the case may be) for election to such position(s) as specified in the Corporation's notice of meeting, if the shareholder’s notice required by paragraph (a)(ii) of this By-Law shall be delivered to the Secretary at the principal executive offices of the Corporation not earlier than the close of business on the 120th day prior to such special meeting and not later than the close of business on the later of (x) the 90th day prior to such special meeting or (y) the 10th day following the day on which public announcement is first made of the date of the special meeting and/or of the nominees proposed by the Board of Directors to be elected at such meeting. In no event shall the public announcement of an adjournment of an annual meeting commence a new period for the giving of a shareholder’s notice as described above. (c)General. (i)Only such persons who are nominated in accordance with the procedures set forth in this By-Law shall be eligible to serve as directors and only such business shall be conducted at a meeting of shareholders as shall have been brought before the meeting in accordance with the procedures set forth in this By-Law. Except as otherwise required by statute, the officer presiding over the meeting shall have the power and duty to determine whether a nomination or any business proposed to be brought before the meeting was made or proposed, as the case may be, in accordance with the provisions of this By-Law and, if any proposed nomination or business is not in compliance with this Section 8 or not a proper subject for shareholder action, to declare that such defective nomination or proposal be disregarded. (ii)For purposes of this By-Law, “public announcement” shall mean disclosure in a press release reported by the Dow Jones News Service, Associated Press, Reuters or comparable news service or in a document publicly filed or furnished by the Corporation with the Securities and Exchange Commission pursuant to Section 13, 14 or 15(d) of the Exchange Act or any successor provision. (iii)Notwithstanding the foregoing provisions of this By-Law, a shareholder shall also comply with all applicable requirements of state law and of the Exchange Act and the rules and regulations thereunder with respect to the matters set forth in this By-Law.Nothing in this By-Law shall be deemed to affect any rights (A) of shareholders to request inclusion of proposals in the Corporation's proxy statement pursuant to Rule 14a-8 under the Exchange Act or (B) of the holders of any class or series of preferred stock to elect directors under rules and procedures specified in the instruments governing such class of securities. Section 9.Conduct of Shareholders’ Meetings. Each shareholders’ meeting shall be presided over by the Chairman of the Board of Directors, or such other person as may be designated by the Board of Directors.The person presiding over the shareholders’ meeting may establish such rules and regulations for the conduct of the meeting as the presiding person may deem to be reasonably necessary or desirable for the orderly and expeditious conduct of the meeting. Section 10.Inspectors at Shareholders’ Meetings.The Board of Directors, in advance of any shareholders’ meeting, may appoint one or more inspectors to act at the meeting or adjournment thereof.If inspectors are not so appointed or the persons so appointed by the Board of Directors are unable to act at the shareholders’ meeting, then the person presiding at the meeting shall appoint inspectors.Each inspector, before entering upon the discharge of his duties, shall take and sign an oath faithfully to execute the duties of inspector at such meeting with strict impartiality and according to the best of his ability.The inspectors shall determine the number of shares outstanding and the voting power of each, the shares represented at the meeting, the existence of a quorum, the validity and effect of proxies, and shall receive votes, ballots or consents, hear and determine all challenges and questions arising in connection with the right to vote, count and tabulate all votes, ballots or consents, determine the result, and do such acts as are proper to conduct the election or vote with fairness to all shareholders.On request of the person presiding at the meeting or any shareholder entitled to vote thereat, the inspectors shall make a report in writing of any challenge, question or matter determined by them and execute a certificate of any fact found by them.A report or certificate made by them shall be prima facie evidence of the facts stated and of the vote as certified by them. ARTICLE III BOARD OF DIRECTORS Section 1.Number, Election and Term of Office of Directors. (a) The Board of Directors of the Corporation shall consist of such number of Directors, but not less than three, as is set by the Board of Directors by resolution from time to time.A resolution to change the number of directors requires the vote of a majority of the entire Board of Directors.As used in these By-Laws, “entire Board of Directors” means the total number of Directors the Corporation would have if there were no vacancies.The Directors of the Corporation shall be divided into three classes, designated Class I, Class II and Class III. All classes shall be as nearly equal as possible. (b)The terms of office of the Directors initially classified shall be as follows: at the annual meeting of share­holders on January 17, 1992, Class I Directors shall be elected for a one-year term expiring at the next succeeding annual meeting of shareholders, Class II Directors for a two-year term expiring at the second succeeding annual meeting of shareholders and Class III Directors for a three-year term expiring at the third succeeding annual meeting of shareholders.
